Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  130108 & (31) (32)                                                                                   Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ANTONIO L. THOMAS and ANTONIO                                                                        Robert P. Young, Jr.
  L. THOMAS ASSOCIATED,                                                                                Stephen J. Markman,
                                                                                                                      Justices
            Plaintiffs-Appellants,
  v       	                                                         SC: 130108     

                                                                    COA: 266779      

                                                                    Wayne CC: 02-220633-CZ

  LA-VAN HAWKINS and
  URBAN CITY FOODS, LLC,

           Defendants-Appellees, 

  and
  MELVIN BUTCH HOLLOWELL, 

           Receiver-Appellee.                            


  _________________________________________/

        On January 31, 2006, this Court directed the Wayne Circuit Court to reconsider
  whether Melvin Butch Hollowell had a conflict of interest and to make findings
  addressing specified issues within 35 days. On order of the Court, plaintiffs’ motions for
  immediate consideration and to modify order are GRANTED. This Court’s January 31,
  2006 order is MODIFIED to DIRECT the circuit court to submit its findings of fact and
  conclusions of law to this Court within 97 days of the January 31, 2006 order, or by May
  8, 2006. The application for leave to appeal the December 2, 2005 order of the Court of
  Appeals remains under consideration.

        We retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2006                       _________________________________________
         s0301                                                                 Clerk